This is an appeal from a judgment of the district court of Mercer county which annulled a certain order of the board of county commissioners of that county. Upon the argument in this court it was admitted that, immediately after the decision of the district court was rendered, the county commissioners made another order in lieu of the one vacated. In other words, the appellant fully acquiesced in the judgment of the district court and complied with the requirements thereof. Hence the controversy presented to, and determined by, the district court has become wholly moot; and at this time there remains only an abstract or academic question. This being so, the appeal must be dismissed; for it is well settled that appellate courts do not sit to give opinions on mere moot questions or abstract propositions.
Appeal dismissed.
CHRISTIANSON, Ch. J., and BIRDZELL, NUESSLE, BURKE, and JOHNSON, JJ., concur.